Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 05/19/2022 are acknowledged.
According to the Amendments to the claims, claim 1 has /have been amended.  Accordingly, claims 1-20 are pending in the application with claims 11-17 previously withdrawn.  An action on the merits for claims 1-20 are as follow.
The previous Claim Objections are withdrawn in light of applicant's explanation with no new matter added.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contacts attorney Steven Wietrzny to get permission of cancel claims 11-17 to place the present application in condition for allowance.  The application has been amended as follows: 
A. cancel Claims 11 to 17.


Reason for allowance
Regarding Independent Claim 1, the prior art of record Priepke et al. (US 10,023,389 B1) in view of Onuma et al. (US 5,628,449) disclose an auger assembly for transporting material for an agricultural work vehicle; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “by a first laser by a first laser weld extending sequentially from the inner surface of the first tube portion, through the thickness of the first tube portion, through the outer surface of the first tube portion, and through the inner surface of the first mounting flange structure”; although Onuma et al. teach a laser weld, but the structure difference between Priepke et al. and Onuma et al. would destroy the original structure design of Priepke et al., and there is no motivation found to modify the prior art to obtain the claimed limitations; therefor, Claim 1 is allow.  With respect to Claims 2-10, the dependency on Claim 1 makes them allowable.
Regarding Independent Claim 18, the prior art of record Priepke et al. (US 10,023,389 B1) in view of Onuma et al. (US 5,628,449) disclose an auger assembly for transporting material for an agricultural work vehicle; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “by a connection first laser weld and a redial section extending from the axial section, wherein the axial section of the first mounting flange structure has a second thickness that is greater than the first thickness of the first tube portion, and wherein the connection first laser weld extends from the inner surface of the first tube portion, through the thickness of the first tube portion, through the outer surface of the first tube portion, and through the inner surface of the axial portion of the first mounting flange structure”; although Onuma et al. teach a laser weld, but the structure difference between Priepke et al. and Onuma et al. would destroy the original structure design of Priepke et al., and there is no motivation found to modify the prior art to obtain the claimed limitations; therefor, Claim 18 is allow.  With respect to Claims 19-20, the dependency on Claim 18 makes them allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761